Citation Nr: 1813156	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to automobile and adaptive equipment or adaptive equipment only.

2. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities.

3. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine and/or thoracic myelopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1995 to February 1998.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2017, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a VA examination for his right and left hip claims.  However, the record does not reflect that this VA examination has taken place.  As such, there has not been substantial compliance with the July 2017 remand directives, and further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, the appeal was previously remanded to afford the Veteran a VA examination regarding his claims for service connection for right and left hip disabilities.  Additionally, as the outcome of these claims could affect the Veteran's claim for automobile and adaptive equipment, that issue was remanded as well.  Thus, as the Veteran has not been scheduled for a VA examination, further remand is necessary for all three issues.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA or private facilities where he has been treated for his right and left hip issues.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, provide the Veteran with a VA examination regarding his service connection claim for a right and left hip disorder.  

The entire claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed right and left hip disorders.  The examiner must then provide an opinion as to the following questions for each identified disorder: 

a) Whether there is clear and unmistakable evidence that a hip condition existed prior to service.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

i) If there is clear and unmistakable evidence that a hip condition pre-existed service, the examiner is asked to opine as to whether there is also clear and unmistakable evidence that the pre-existing hip condition was NOT aggravated, (i.e. permanently worsened beyond its natural progression), during service.

ii) If the examiner determines that a hip condition pre-existed service and was aggravated during service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current hip condition is related to his service.    

b) If the examiner determines that a hip condition did not exist prior to service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current hip condition was incurred in or is otherwise related to his service.

Of importance, the Veteran has also claimed secondary service connection for his right and left hip disorders.  Therefore: 

c) If the examiner determines that the Veteran's hip conditions are NOT related to his active service, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right or left hip disorder was caused by the Veteran's service-connected degenerative disc disease of the lumbar spine and/or thoracic myelopathy of the bilateral lower extremities.

d) If the above answer is no, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right or left hip disorder was aggravated (chronic or permanent worsening of the underlying condition above and beyond its natural progression) by the Veteran's service-connected degenerative disc disease of the lumbar spine and/or thoracic myelopathy of the bilateral lower extremities.  

Regardless of the conclusion reached, the examiner should address the following: (1) the statement from the April 2015 VA treatment record that the Veteran's right total hip replacement was due to Charcot arthritis; and (2) the report from the November 2015 VA treatment record that the Veteran had slipped capital femoral epiphysis (SCFE) as a child.

3. The RO should review the medical report/opinion for compliance with these remand directives.  If the medical report/opinion is in error, the RO should take corrective action before returning the appeal to the Board.  

4. Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




